Citation Nr: 0939862	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-34 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disability.

3.  Entitlement to service connection for an ear disability, 
diagnosed as bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to March 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in conjunction with the current claims.  The 
hearing was scheduled for April 2006, but the Veteran 
requested that the hearing be rescheduled for a later date.  
See Veteran's April 2006 statement.  The hearing was 
subsequently rescheduled for May 2006.  That same month, the 
Veteran's representative submitted a statement on the 
Veteran's behalf in which he withdrew his request for a 
hearing.  Thus, the Veteran's request for a hearing in this 
case is withdrawn.  38 C.F.R. § 20.704(d) (2009).

The Board also notes that there are Spanish documents of 
record that have not been translated.  However, the Board 
notes that these documents, a marriage certificate and a 
birth certificate, have no bearing on the issues currently on 
appeal.

The Veteran's representative raised the issue of entitlement 
to service connection for tinnitus in the October 2009 
informal hearing presentation (IHP).  This issue is not 
currently on appeal before the Board and is referred to the 
RO for any appropriate action.




FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
rating decisions dated January 1975 and December 1985.  The 
Veteran did not appeal the RO's decisions and, therefore, 
these decisions are final.

2.  The evidence received subsequent to the December 1985 RO 
decision includes VA treatment records; this evidence does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a back disability.

3.  The RO denied service connection for an ear disability in 
a rating decision dated May 1975.  The Veteran did not appeal 
the RO's decision and, therefore, this decision is final.

4.  The evidence received subsequent to the May 1975 RO 
decision includes VA and private treatment records; this 
evidence raises a reasonable possibility of substantiating 
the claim of service connection for an ear disability.

5.  The Veteran was exposed to acoustic trauma during his 
active military service.

6.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss is related to his active military 
service.  


CONCLUSIONS OF LAW

1.  The RO's January 1975, May 1975, and December 1985 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).

2.  New and material evidence has not been presented since 
the December 1985 RO decision denying service connection for 
a back disability; thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been presented since the 
May 1975 RO decision denying service connection for an ear 
disability; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for entitlement to service connection for an 
ear disability, diagnosed as bilateral hearing loss, are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

A.  Back Disability

The RO originally denied the Veteran's claim of entitlement 
to service connection for a back disability in a rating 
decision dated January 1975.  The Veteran was notified of 
this decision and did not appeal.  Thus, this decision is 
final. 

The Veteran sought to reopen his claim of entitlement to 
service connection for a back disability in November 1984.  
VA informed the Veteran in a letter dated March 1985 that his 
service connection claim for a back disability was previously 
denied in January 1975 on the grounds that there was no 
evidence to show that such a condition was incurred in or 
aggravated by service.  The RO denied the Veteran's attempt 
to reopen in a rating decision dated December 1985.  While 
the evidence submitted was new, the RO concluded that it was 
not material in that it failed to show "any in-service 
origin of problems treated."  The Veteran was notified of 
this decision and did not appeal.  Thus, this decision is 
final. 

The Veteran again sought to reopen his claim of entitlement 
to service connection for a back disability in April 2005.  
In particular, the Veteran alleged that his back 
"condition" was related to service.  The RO denied the 
Veteran's attempt to reopen in the August 2005 rating 
decision currently on appeal.  While the evidence submitted 
was new, the RO concluded that it was not material in that it 
failed to show "that the veteran has a back disorder related 
to service."  The Veteran was notified of this decision and 
timely perfected this appeal.   

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
In this case, the Veteran's current claim of service 
connection for a back disability is based on the same factual 
basis that was of record when the previous claim was last 
decided on the merits.  Thus, new and material evidence is 
necessary to reopen the claim.

The evidence received subsequent to the December 1985 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the December 1985 RO 
decision consisted of the Veteran's service treatment records 
(STRs), VA treatment records, and private treatment records.  
The evidence now of record includes additional VA treatment 
records.
 
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for a back disability was 
previously denied on the grounds that there was no evidence 
of record "that the veteran has a back disorder related to 
service." This determination is final as the Veteran did not 
appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  Thus, the 
evidence submitted after the final December 1985 RO decision 
must relate to this fact.  The Board concludes that new and 
material evidence has not been submitted in this case.

Associated with the claims file is a May 2005 VA primary care 
treatment note.  The following conditions were listed as 
"active" problems, including (multiple) joint pain, 
degenerative joint disease (DJD), and cervical root lesion 
"NEC," among other conditions.  

The Veteran also indicated in the November 2006 substantive 
appeal that, in his opinion, the VA treatment records 
included in the claims file "support that my condition was 
or have incurred during my active military service."

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented in this case.  
While the Veteran has submitted "new" evidence with respect 
to his back claim (i.e., evidence not previously submitted to 
agency decision-makers), this evidence was not "material" 
evidence in that by itself or when considered with previous 
evidence of record, the evidence is not related to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156.  
Namely, none of the "new" evidence submitted by the Veteran 
showed that the currently diagnosed back disability was 
incurred in or aggravated by service.    
The Veteran's own assertions that his back disability is 
related to service are cumulative of arguments presented in 
connection with his previously denied claims.  

The Board is also aware that the Veteran's representative 
raised, for the first time, the issue of continuity of 
symptomatology in the October 2009 IHP.  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
treated for a low back sprain in service, a clinical 
evaluation and physical examination administered in January 
1966 prior to discharge from service was completely negative 
for any back abnormalities.  Furthermore, there is no 
evidence of continuity of symptoms after service until at 
least 1978 pursuant to a history provided by the Veteran, nor 
is there any evidence linking the currently diagnosed back 
disability to service.  Consequently, the Board finds that 
the Veteran failed to establish continuity of symptomatology 
in this case.

As previously stated, the Veteran submitted new evidence in 
conjunction with his current back claim, but material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence linking the 
Veteran's back disability to his period of active service was 
required.  The evidence of record does not support such a 
finding.  Accordingly, new and material evidence to reopen a 
claim of entitlement to service connection for a back 
disability has not been presented.  Thus, the Veteran's claim 
is not reopened.

B.  Ear Disability

The RO denied the Veteran's claim of entitlement to service 
connection for an ear condition in a rating decision dated 
May 1975 on the grounds that no evidence of an ear condition 
was found on the most recent VA examination.  The Veteran was 
notified of this decision and did not appeal.  Thus, this 
decision is final.

The Veteran sought to reopen his claim of entitlement to 
service connection for an ear condition in April 2005.  The 
RO denied the Veteran's attempt to reopen in the August 2005 
rating decision currently on appeal.  While the evidence 
submitted was new, the RO concluded that it was not material 
in that it failed to show "that the veteran has an ear 
disorder related to service."  The Veteran was notified of 
this decision and timely perfected this appeal.   
   
The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs, supra.  In this case, the Veteran's 
current claim of service connection for an ear disability is 
based on the same factual basis that was of record when the 
previous claim was last decided on the merits.  Thus, new and 
material evidence is necessary to reopen the claim.

The evidence received subsequent to the May 1975 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus, 
supra.  Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson, supra.  The Board finds that new and 
material evidence has been received.  The evidence of record 
at the time of the May 1975 RO decision consisted of the 
Veteran's STRs and VA treatment records.  The evidence now of 
record includes private treatment records and additional VA 
treatment records.
 
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for an ear disability was 
previously denied on the grounds that there was no evidence 
of record "that the veteran has an ear disorder related to 
service."  This determination is final as the Veteran did 
not appeal to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.300, 20.1103.  Thus, the evidence submitted 
after the final May 1975 RO decision must relate to this 
fact.  The Board concludes that new and material evidence has 
been submitted in this case.

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiology examination in January 2007.  The Veteran reported 
having progressive hearing loss at the time of the 
examination with difficulty understanding conversational 
speech in noisy settings.  He also reported having left ear 
tinnitus.  The Veteran stated that he sustained acoustic 
trauma in 1965 during an in-service training exercise.  The 
examiner also noted that the Veteran reported a two-year 
history of in-service noise exposure.  According to the 
examiner, audiometric testing revealed evidence of moderate 
to moderately severe bilateral sensorineural hearing loss 
from 3000 Hz to 4000 Hz.  

The Board concludes that the evidence described above 
constitutes new and material evidence sufficient to reopen 
the Veteran's claim because the January 2007 VA C&P 
examination report shows evidence of a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
examination report can be interpreted to suggest a link 
between the Veteran's currently diagnosed bilateral hearing 
loss disability and service, particularly where, as here, (1) 
it was noted that the Veteran was exposed to acoustic trauma 
in service; (2) he reported post-service continuity of 
symptoms; and (3) the claims file is completely negative for 
any evidence of post-service occupational or recreational 
noise exposure.  Thus, the claim is reopened.

II.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, including organic diseases of the 
nervous system, may be granted on a presumptive basis if 
manifested to a compensable degree within one year after 
separation from service.

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Veteran in this case contends that the currently 
diagnosed bilateral hearing loss is related to service.  
Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in February 1964 prior to 
entering service.  The Veteran's hearing was measured to be 
15/15 on whispered voice test at that time.  

The Veteran subsequently reported to sick call in May 1965 
with subjective complaints of tinnitus for the past 27 days 
since using the firing range in April.  An audiogram taken at 
that time was interpreted to show high frequency hearing loss 
in the right ear with possible, slight, generalized loss in 
the left ear.  The impression was possible serous otitis 
media and "nerve damage?"

The Veteran was also afforded a clinical evaluation and 
physical examination in January 1966 prior to discharge from 
service.  Audiometric testing administered at that time was 
interpreted to show evidence of partial, high frequency 
deafness bilaterally.  
The first pertinent post-service evidence of record is dated 
February 1975.  The Veteran was afforded a VA Compensation 
and Pension (C&P) audiology examination.  The audiological 
examination yielded the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
0
0
0
20
40

The examiner diagnosed the Veteran as having normal hearing 
for speech bilaterally with a mild to moderate high frequency 
sensorineural hearing loss bilaterally.  

The Veteran was also afforded a VA audiological assessment in 
June 2005.  He reported having decreased hearing and tinnitus 
at the time of the examination.  The audiological examination 
yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
60
LEFT
15
20
25
55
60

The examiner diagnosed the Veteran as having bilateral 
moderate to moderately severe sensorineural hearing loss 
above 3000 Hz.  

VA administered another C&P audiology examination in January 
2007.  The Veteran reported having progressive hearing loss 
at the time of the examination with difficulty understanding 
conversational speech in noisy settings.  He also reported 
having left ear tinnitus.  The Veteran stated that he 
sustained acoustic trauma in 1965 during an in-service 
training exercise.  The examiner also noted that the Veteran 
reported a two-year history of in-service noise exposure.  
The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
14
12
52
60
LEFT
10
10
10
55
60

Speech recognition scores using the Maryland CNC word lists 
were 100 percent in the right ear and 100 percent in the left 
ear.  The impression was moderate to moderately severe 
bilateral sensorineural hearing loss from 3000 Hz to 4000 Hz.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for an ear disability, diagnosed as bilateral 
hearing loss, on the basis of continuity of symptomatology.  
See generally, 38 C.F.R. § 3.303(b) (2009).  As noted above, 
continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Barr and Savage, supra.  
  
STRs associated with the claims file were negative for a 
hearing loss disability at the time of entrance into service.  
Subsequent STRs revealed that the Veteran was treated for 
possible serous otitis media and "nerve damage?"  See May 
1965 STR.  At the time of discharge from service, the 
examiner noted that the Veteran had partial, high frequency 
deafness bilaterally.  Thus, this condition was "noted" 
during service.  Subsequent statements made by the Veteran as 
well as post-service evidence of record showed evidence of a 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385 and continuity of the same in-service symptomatology.  
See Veteran's November 1974 and April 2005 statements; see 
also VA examination reports dated February 1975, June 2005, 
and January 2007.  

Furthermore, resolving all doubt in the Veteran's favor, the 
January 2007 VA C&P examination report can be interpreted to 
suggest a link between the Veteran's currently diagnosed 
bilateral hearing loss disability and his post-service 
symptomatology, particularly where, as here, (1) it was noted 
that the Veteran was exposed to acoustic trauma in service; 
(2) he reported post-service continuity of symptoms; and (3) 
the claims file is completely negative for any evidence of 
post-service occupational or recreational noise exposure.

The Board also notes that 38 U.S.C.A. § 1154(a) provides that 
considerations shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  In this regard, the Board observes 
that the Veteran's statements that he sustained hearing 
damage in service in 1965 are consistent with the 
circumstances of his service and are supported by information 
contained in his STRs.  The Board also finds the Veteran's 
statements concerning continuity of hearing problems since 
discharge from service to be credible.  Resolving all 
reasonable doubt in favor of the Veteran, service connection 
for an ear disability, diagnosed as bilateral hearing loss, 
is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify a claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the appellant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

With regard to the Veteran's claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to a back disability, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in June 2005 
that fully addressed the notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
defined the terms "new and material evidence" and provided 
complete information about why the Veteran's claim was 
previously denied.  In this case, the Veteran was notified 
that his claim for a back disability was denied because there 
was no evidence showing that a back disability was incurred 
in or aggravated by service.  The notice letter informed the 
Veteran of what evidence was required to reopen the service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also advised 
of the information and evidence needed to substantiate a 
service connection claim.
The Veteran was provided with additional notice in August 
2007 of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Although the Veteran's claim was not readjudicated 
following this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
Veteran in this case failed to submit new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a back disability, any questions as to 
the disability rating and effective date to be assigned are 
rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  VA is not required to provide a new 
medical examination to a veteran seeking to reopen a 
previously and finally disallowed claim unless new and 
material has been presented.  Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463 (2007).  The Veteran in this case is not 
entitled to a VA examination as new and material evidence was 
not submitted to reopen the back claim.  Thus the Board finds 
that VA has complied with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

With regard to the Veteran's service connection claim for an 
ear disability, diagnosed as bilateral hearing loss, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back disability has not been 
presented; thus, the claim is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for an ear disability has been presented; 
to this extent, the appeal is granted.

Service connection for an ear disability, diagnosed as 
bilateral hearing loss, is granted.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


